Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Method claim 38 currently depends from apparatus claim 25. As the preamble of claim 38 is “The method” it appears the applicant may have intended claim 32 depend from one of the preceding method claims: 35-37. For purposes of examination the examiner will treat claim 30 as depending from claim 35.
Claim 39 is rejected for being dependent upon rejected claim 38.
Appropriate correction is required.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 26, 29, 30, 32 and 35-40 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Einsle (EP 1921249).
Einsle discloses: 
21. A ladder (figures 1 & 2; see below) comprising:
a first rail assembly (12, 14) comprising: 
a pair of inner rails (14) and a pair of outer rails (12) slidably coupled to the pair of inner rails (figures 1 & 2), 
a first plurality of rungs (see below) coupled between the pair of inner rails (figures 1 & 2), 
a second plurality of rungs (see below) coupled between the pair of outer rails, 
a second rail assembly comprising (other set of 12, 14): 
a pair of inner rails (14) and a pair of outer rails (12) slidably coupled to the pair of inner rails (figures 1-2), 
a first plurality of rungs (see below) coupled between the pair of inner rails, 
a second plurality of rungs (see below) coupled between the pair of outer rails (see below), 
a pair of hinges (36; figure 5) rotatably coupling the first rail assembly with the second rail assembly; and 
a platform (34) including a body portion coupled with the pair of inner rails of first rail assembly adjacent a rung of the first plurality of rungs and moveable between a first position (figures 1 & 2) and a second position (when pivoted upward when the ladder is in a folded position; see translation) relative to the first rail assembly.  

    PNG
    media_image1.png
    1171
    874
    media_image1.png
    Greyscale

22. The ladder of claim 21, wherein the body portion is pivotally coupled to the inner rails (see translation).  
23. The ladder of claim 22, wherein platform further includes at least one structural component (40, 40) coupled between the body portion and at least one of the inner rails of the first rail assembly (indirectly via interconnecting components; figures 1, 2 & 5).  
24. The ladder of claim 23, wherein the at least one structural component includes a pair of braces (40, 40; figures 1 & 2), each brace of the pair of braces being coupled with one of the inner rails of the pair of inner rails of the first rail assembly (indirectly via interconnecting components; figures 1, 2 & 5).  
26. The ladder of claim 21, further comprising a hand rail (40) coupled with the first rail assembly, the hand rail extending above the pair of hinges (figures 1, 2, 5).  
29. The ladder of claim 21, wherein the body portion of the platform is positioned adjacent a second highest rung of the first plurality of rungs of the first rail assembly (figures 1 & 2; note also that “adjacent” is a relatively broad term).  
30. The ladder of claim 29, wherein the body portion of the platform is adjacent a rung of the first plurality of rungs of the second rail assembly so as to define a gap of a defined distance between the adjacent rung of the second rail assembly and an end of the body portion when the first rail assembly and the second rail assembly are positioned at an acute angle relative to one another (figures 1 & 2; again it is noted that “adjacent” is a relatively broad term).  
32. The ladder of claim 29, wherein the body of the platform is positioned adjacent a second highest rung of the first plurality of rungs of the second rail assembly when the first rail assembly and the second rail assembly are positioned at an acute angle relative to one another (figures 1 & 2).  
Regarding method claims 35-37 and 40 the examiner takes the position the method claims are necessitated by the assembly of the apparatus of Einsle because claims 35-40 fail to impose any additional structural limitations to those disclosed above. The steps provided can be seen in the above rejections as the first rail assembly and second rail assembly are provided, positioned at an acute angle, has a platform coupled thereto, rails and platform positions as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Einsle (EP 1921249) alone. While Einsle teaches the structural components to be braces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the structural component of any equivalent construction that would serve the same purpose, such as steel cables, chains, mesh, or any other component that would also serve to create the safety cage around the platform. Examiner also refers to an MPP 2144.07, inserts provided below, highlighting the obviousness of selecting on equivalents.
2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).








Claims 27, 28, 31, 38 & 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Einsle as applied to claims 21, 26, 29, 30 above and further in view of Walsh (US 7,104,361). Einsle does not disclose a tray coupled with the hand rail, or a gap of approximately 1/16 of an inch and approximately 3 inches between the platform and adjacent rung.
However, Walsh teaches:
27. further comprising a tray (90; figure 10 a) coupled with the hand rail, the tray extending substantially horizontally when the ladder is in an orientation for intended use (figure 6, 10 a).  
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to provide the ladder of Einsle with a tray coupled with the hand rail as taught by Walsh so as to provide additional storage means to a user and versatility to the ladder, allowing users to securely store tools while working at elevation.
With respect to claim 28 it is noted that the tray of Walsh and the body portion of the platform (50 Walsh, equivalent to 34 of Einsle) maintain a constant distance therebetween when the pair of inner rails of the first rail assembly are slidably displaced relative to the pair of outer rails of the first rail assembly (as both the platform body and the hand rail are attached to the inner rail of  Einsle there would be no change in distance the platform body in the hand rail, and therefore the tray attached to the hand rail).  
Regarding method claims 38-39 the examiner takes the position the method claims are necessitated by the assembly of the combination of Einsle and Walsh because claims 38-39 fail to impose any additional structural limitations to those disclosed and made obvious above. 
Additionally, there is respect to claim 31, Walsh teaches a construction (figure 8) that allows for a small gap between the platform body and adjacent rungs (figure 9). While Walsh does not disclose an exact distance of the gap examiner refers to MPEP 2144.05, II. A. Optimization Within Prior Art Conditions or Through Routine Experimentation, and notes that there would be a limited range of dimensions for the gap distance, as to large space could create a hazard, and too small a space would not allow for ease and rotation and/or use of the adjacent rung to hang brackets and/or tools thereon.

Claims 33 and 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Einsle and Walsh as applied to claim 21, 29-31 above, and further in view of Pettit (US pub 2003/0079941). While Einsle teaches the ladder comprising at least one foot (22) coupled with at least one rail of the pair of outer rails (figure 2), he does not disclose the at least 1 foot comprising a body portion having a flexible lock tab configured to engage an opening of the at least one outer rail.
However, Pettit teaches: at least one foot (59) coupled with at least one rail of the pair of outer rails of the first rail assembly (figures 2, 3), the at least one foot comprising a body portion having a flexible lock tab configured to engage an opening of the at least one outer rail (figure 10, 11, 16-19).  
Therefore it would have been obvious to one of ordinary skill in the art effective filing date of the claimed invention to provide the ladder foot of Einsle with a flexible lock tab connection as taught by Pettit in order to provide an easy to assemble foot base that does not require additional tools or hardware.
With respect to claim 34 Einsle, also discloses a wheel (20) coupled with the body portion of the at least one foot (figure 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634